Case 2:20-cv-03465-PD Document 20 Filed 03/29/21 Page 1 of 1 Page ID #:202

                                                                   JS-6
 1

 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN FORREST,                             Case No. 2:20-cv-03465-PD
12                     Petitioner,
                                               JUDGMENT
13          v.
14
     THAHESHA JUSINO, Warden,
15
                       Respondent.
16
17
           Pursuant to the Memorandum Opinion and Order filed herewith, IT IS
18
     ADJUDGED that the Petition is dismissed without prejudice for lack of
19
     jurisdiction.
20
21   DATED: March 29, 2021
22
                                     ____________________________________________
23
                                     PATRICIA DONAHUE
24                                   UNITED STATES MAGISTRATE JUDGE
25
26
27
28
